Title: To George Washington from Major General Philemon Dickinson, 10 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] June 10th 1778 11 OClock P.M.
                    
                    I have communicated, the contents of your Excellency’s letter of the 8th instant, to Governor Livingston, who is of Opinion, that it would not be proper to call in the Militia, untill the hours of real Danger—for which reason shall delay it, unless I should recieve your Excellency’s orders, for that purpose.
                    The inclosed letter accompanied a Turtle, which shall be forwarded by the first opportunity. Two valuable Prizes were sunk into Toms River, two days ago, by a small New England Privateer, part of the Cargoes, consists of one hundred & fifty hogsheads Rum—this small Privateer  within five weeks past, has taken Prizes, to the amount of, One hundred & fifty thousand pounds.
                    I this moment received a letter from Elizabeth Town, nothing new. I have the honor to be, Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                